Title: To George Washington from Henry Lee, 16 October 1780
From: Lee, Henry
To: Washington, George


                  
                     Light Camp 16h Octr
                     80
                  
                  I waited on Col. Dey yesterday, but received no information
                     favorable to the business you was pleased to charge me with.
                  On my return last evening the Marquis mentioned to me the same
                     matter as very eligible, & Col. Hamilton made some enquiry on the same
                     subject.
                  I communicate this to your Excellency, least a mention of it by
                     those gentlemen to you may alarm you, on the score of secrecy. Be assured Sir I
                     shall endeavor most earnestly to accomplish you wishes, & have hopes to
                     establish commencement on wednesday next.
                  I beg leave to acquaint you, that I Made application to the board
                     of war for saddles & cloathing for my corps in August last. They
                     expected supply from France, & therefore declined the necessary orders
                     for furnishing them—our wants are now pressing particularly the article of
                     saddles, that I think it necessary to request your Excellencys interposition on
                     this head, otherwise much delay will probably occur in the transaction—We have
                     never had but one set of saddles since in service with a few new ones
                     annually—They are now alltogether unfit for service. As they will necessarily
                     be made, I could wish to have them done on a model of my own, & that
                     one of my officers might superintend their making. I have the honor to be Sir
                     with the most perfect respect your Excellys most h. sert
                  
                     Henry Lee, Secnd
                  
                  
                     P.S. the fleet fell down to the narrows yesterday
                     morning.
                  
                  
               